Citation Nr: 1543782	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $10,528.27, to include whether the debt resulting from the overpayment was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran had active military service from November 1970 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2009 decision of the Committee on Waivers and Compromises (COWAC) at a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a waiver.  The Board notes the Veteran resides within the jurisdiction of the Buffalo, New York RO, but that the Pension Management Center of the VA Regional Office in Philadelphia, Pennsylvania appears to be the office addressing his pension benefits. 

The Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript has been associated with the claims file.  The Board previously remanded this matter in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further remand is necessary of this appeal in order to properly adjudicate the validity of the debt, as there remains some question as to the exact amount of the overpayment in question.

In this regard, the Board remanded this matter in March 2013 to, in pertinent part, clarify through an audit the total amount of the overpayment at issue.  While the requested audit was performed in April 2013, it appears that subsequent action taken by the AOJ in August 2013 affected the Veteran's award rate retroactively, including during the period in which the overpayment at issue was created.  Specifically, it appears that the Veteran's pension award rate was increased during   a period from March 2008 to November 2008, and that the increased award for that period may reduce the amount of overpayment created during the period from June 2007 to November 2008, as detailed in April 2013 correspondence.  In other words, it appears that the AOJ's August 2013 action may have impacted the amount of overpayment created.  However, following the August 2013 AOJ action, no supplemental statement of the case (SSOC) was issued addressing the impact,         if any.  

As such, the Board finds that additional remand is necessary to determine whether the AOJ's August 2013 action has any impact on the amount of overpayment and validity of the debt, and for issuance of an SSOC. As noted in the prior remand, the 
United States Court of Appeals for Veterans Claims (Court) has held that, before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Additionally, the issue of whether the overpayment was validly created is inextricably intertwined with the issue of whether the Veteran is entitled to a waiver of an overpayment in the amount of $10,528.27.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine the impact, if any, on the August 2013 retroactive award rate increase for the period from March 3, 2008, to November 30, 2008, on the total amount of overpayment at issue.  Prepare another audit of the Veteran's benefits paid and due, clearly setting forth the time period of the overpayment at issue to include    the month and year when the overpayment began and the month and year when it ended, in light of the August 2013 action.  The total amount of the overpayment should be indicated in the audit.  Associate the audit report with the claims folder, and send a copy to the Veteran. 

2.  After completion of the above, and any other development deemed necessary, adjudicate the issue of the validity of the debt and then readjudicate the issue of entitlement to waiver of compensation overpayment on appeal.  In doing so, the AOJ should clarify whether the January 2011 letter advising the Veteran of a $12,203.11 represents a matter separate from the indebtedness arising from the Veteran's incarceration.

If the appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


